DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Applicant’s cancellation of claims 8, 10, 11, and 24 in the reply filed on 06/14/2021 is acknowledged.
Applicant’s amendment of claims 1, 9, 12, 19, and 22 in the reply filed on 06/14/2021 is acknowledged.
Claims 1-7, 9, 12-23 and 25-39 are under consideration in this Office Action. 
Allowable Subject Matter
Claims 1-7, 9, 12-23 and 25-39 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In re Claim 1, Huang, US 5,869,837 taken with Gates et al., US 6,180,444, and Sharma et al., “Optimization of band gap, thickness and carrier concentrations for the development of efficient microcrystalline silicon solar cells: theoretical approach”, 2013, Solar Energy 97 (2013) pp 176–185discloseas all limitations of claim 1 except for that “said photodetection diode of each of said pixel sensing portions further includes a first optical film that is immediately disposed on said p-type semiconductor layer for reducing a reflection rate of light from a top surface of said p-type semiconductor layer or reducing a refraction angle of light in said p-type semiconductor layer, and wherein said photodetection diode of each of said pixel sensing portions further includes a second optical film that is immediately disposed on said n-type semiconductor layer for reflection of light from said n-type semiconductor layer to said intrinsic 
In re Claim 22, Huang taken with Gates and Sharma discloses all limitations of claim 22 except for that “wherein the substrate is a polymeric substrate that includes polyimide, the forming substrate including coating a polyimide solution on the removable adhesive layer, and baking the polyimide solution to cure the polyimide solution.”  Therefore, the claimed method differs from prior art methods on this point and there is no evidence it would have been obvious to make this change. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKOLAY K YUSHIN whose telephone number is (571)270-7885.  The examiner can normally be reached on Monday-Friday (7-7 PST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIKOLAY K YUSHIN/Primary Examiner, Art Unit 2893